18 N.Y.2d 598 (1966)
In the Matter of William R. Klein, an Attorney, Appellant. Solomon A. Klein, Respondent.
Court of Appeals of the State of New York.
Argued June 6, 1966.
Decided July 7, 1966.
William R. Klein, appellant in person.
Solomon A. Klein, respondent in person.
Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING concur.
*600Per Curiam.
The Appellate Division was warranted in ordering the appellant's disbarment. Although the appellant had the opportunity, accorded by subdivision 2 of section 90 of the Judiciary Law, to be heard, he did not raise any triable issues, prior to entry of the order of disbarment, since he failed to interpose an answer denying any of the charges of misconduct leveled against him. The Appellate Division has granted his motion to vacate such order to the extent of giving him permission to file an answer and referring the issues raised by the answer to a Justice of the Supreme Court for the purpose of conducting a hearing and rendering a report (24 A D 2d 726). The appellant has thus been assured of an additional opportunity to be heard.
It should be noted that the order of disbarment, as its recitals demonstrate, was predicated solely on the charges contained in the petition and, accordingly, in reaching our decision herein, *601 we have disregarded the intimations in the Appellate Division's opinion that the appellant made "baseless written charges against members of the judiciary and members of the Bar" in view of the fact that the petition does not contain such a charge.
The order appealed from should be affirmed, without costs.
Order affirmed.